Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-11 in the reply filed on May 11th , 2022 is acknowledged. The traversal is on the ground(s) that “the search and examination of Groups I and II are inseparable and would not impose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 04/18/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Non-elected invention Group II, claims 12-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 06th, 2021 and March 23rd, 2022 have been considered by the examiner.

Drawings
The drawings filed on 12/04/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fuchigami (US 2004/0256984, hereinafter as Fuchi ‘984).
Regarding Claim 1, Fuchi ‘984 teaches a display panel, comprising: 
an array substrate (Fig. 11, (1); [0022]); 
a plurality of reflective electrodes (Fig. 11, (2a); [0037]) located on the array substrate and distributed in an array; 
a plurality of isolation units (Fig. 11, (3); [0035]), wherein one isolation unit is arranged between any two adjacent reflective electrodes; 
an anode layer (Fig. 11, (2b); [0037]) comprising first anodes located on each of the reflective electrodes and second anodes (Fig. 11, (7); [0035]) located on a side of each of the isolation units away from the array substrate; 
a light-emitting functional layer (Fig. 11, (5); [0037]) located on the first anode; wherein each of the first anodes is separated from the adjacent second anodes by the isolation unit.  

Regarding Claim 2, Fuchi ‘984 teaches a width of the isolation unit (3) gradually increases in a direction of the array substrate toward the second anode (7), and an orthographic projection of an upper surface of the isolation unit on the array substrate completely covers an orthographic projection of a lower surface of the isolation unit on the array substrate.  

Regarding Claim 3, Fuchi ‘984 teaches a shape of a cross section of the isolation unit (3; [0032]) in a direction perpendicular to the array substrate is an inverted trapezoid (or inverse tapered shape).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchi ‘984 as applied to claim 1 above.
Regarding Claim 4, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “the cross section comprises two oppositely arranged oblique sides; an angle between each oblique side and an upper surface of the array substrate is greater than or equal to 450 and less than or equal to 600”.
However, it has been held to be within the general skill of a worker in the art to select the cross section comprises two oppositely arranged oblique sides; an angle between each oblique side and an upper surface of the array substrate is greater than or equal to 450 and less than or equal to 600 on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 5, Fuchi ‘984 teaches a thickness of the isolation unit (3) is greater than a sum of thicknesses of the reflective electrode and the first anode (see Fig. 11).  
Furthermore, it has been held to be within the general skill of a worker in the art to select 
the thickness of the isolation unit is greater than a sum of thicknesses of the reflective electrode and the first anode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Fuchi ‘984 teaches the thickness of the first anode is 0.5 nm to 10 nm (see para. [0048]).
Thus, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “the thickness of the first anode is greater than or equal to 800 A; the thickness of the isolation unit is greater than or equal to 1 µm”.  
However, it has been held to be within the general skill of a worker in the art to have the thickness of the first anode is greater than or equal to 800 A; the thickness of the isolation unit is greater than or equal to 1 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Fuchi ‘984 teaches a pixel definition layer (4; [0022]) covering an upper surface and a side surface of each of the second anodes (7).  

Regarding Claim 8, Fuchi ‘984 teaches the pixel definition layer (4) further partially covers the first anode (2b) and the reflective electrode (2a) to form a pixel opening, and the light-emitting functional layer (5) is located in the pixel opening.  

Regarding Claim 9, Fuchi ‘984 teaches the first anode (2a) and the second anode (7) have same material and a same thickness (see Fig. 6, para. [0035]).  

Regarding Claim 10, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “material of the anode layer comprises indium tin oxide”.  
However, it has been held to be within the general skill of a worker in the art to have the material of the anode layer comprises indium tin oxide on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. indium tin oxide material for light transmitting conductive film, see para. [0029]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchi ‘984 as applied to claim 1 above, and further in view of Lee (US 2004/0239238, hereinafter as Lee ‘238).
Regarding Claim 11, Fuchi ‘984 teaches a base substrate (1), a plurality of thin film transistors (TFT; see para. [0074]) connected to the plurality of reflective electrodes (2a) in a one-to-one correspondence (see Fig. 11).
Thus, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “a buffer layer disposed on the base substrate, and a plurality of thin film transistors disposed on the buffer layer”.
However, Lee ‘238 teaches a buffer layer disposed (Fig. 2, (210); [0024]) on the base substrate (200; [0024]), and a plurality of thin film transistors (see para. [0029]) disposed on the buffer layer (210).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fuchi ‘984 by having a buffer layer disposed on the base substrate, and a plurality of thin film transistors disposed on the buffer layer in order to 
improve the performance (e.g. luminance uniformity and the lifetime of the device; [see para. [0038]) of the light emitting diode device as suggested by Lee ‘238.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Tanada (US 2016/0233238 A1)			
Kobayashi et al. (US 2008/0315761 A1)
Koo et al. (US 2005/0285540 A1)		
Ouchi et al. (US 6888520 B2)
Nagayama et al. (US 5701055 B2)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829